Citation Nr: 0209186	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  95-18 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for tinea 
cruris with a history of tinea versicolor.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to July 
1969.

By a determination by the RO dated in September 1975, service 
connection for residuals of a left knee injury was denied.  
The veteran was notified of that decision by letter dated 
that same month; however, he failed to file a timely appeal 
therefrom and that action became final.  In April 1994, he 
requested that the claim for entitlement to service 
connection for residuals of a left knee injury be reopened.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that decision, the 
RO, in pertinent part, denied service connection for a left 
knee disability and granted service connection for tinea 
cruris with a history of tinea versicolor, evaluated as 10 
percent disabling, effective in April 1994.  This case was 
before the Board in April 1997 when it was remanded for 
additional development, to include readjudication of the 
veteran's claim for service connection for a left knee 
disability as an attempt to reopen a prior final disallowed 
claim.  This case was again before the Board in November 1998 
when it was again remanded for additional development.

In February 2000, the Board denied the claim for a rating in 
excess of 10 percent for tinea cruris with a history of tinea 
versicolor, and remanded the issue of whether new and 
material evidence had been submitted to reopen a claim for 
service connection for left knee disability for compliance 
with the previous remand instructions.  The veteran 
subsequently appealed this decision to the Court of Appeals 
for Veterans Claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000.  106 P.L. 475, 
114 Stat. 2096 (2000).  Among other things, the provisions of 
the VCAA eliminated the concept of a well grounded claim and 
redefined VA's duty to assist and provide notice to a 
claimant.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In January 2001, the Court vacated that 
part of the Board's February 2000 decision pertaining to the 
increased rating claim pursuant to the Secretary's unopposed 
joint motion for remand requesting reconsideration of the 
claim under the revised laws.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991) (where the law or regulation changes 
during an appeal, VA must consider both the old and the new 
versions and apply the version most favorable to the 
claimant).  The Board notes that the Remand appended to the 
Board's decision was not vacated by the Court and the issue 
of whether new and material evidence has been submitted to 
reopen a claim for service connection for left knee 
disability remains pending at the RO and is not before the 
Board for appellate consideration at this time.  This matter 
is called to the attention of the RO for compliance with the 
previous remand.

The Board also notes that, upon reviewing the record, the 
veteran has argued that his non-service connected skin 
condition of generalized itching of the entire body, which 
has been variously diagnosed as dermatographism and 
generalized pruritus, first manifested itself in service.  
The Board refers this issue to the RO for appropriate action.


FINDING OF FACT

The veteran's service-connected skin disorder is manifested 
by flare-ups of a rash several times a year, as well as 
complaints of constant itching; the lesions are neither 
extensive nor markedly disfiguring and there is no exudation.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's service-connected skin disorder have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 U.S.C.A. § 5107(b) (West 
Supp. 2001); 38 C.F.R. § 4.7, and Part 4, to include § 4.118, 
Diagnostic Code 7806 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

As indicated above, the provisions of the VCAA became 
effective during the pendency of this appeal.  In pertinent 
part, this law redefines VA's notice and duty to assist 
requirements.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2000).  VA has recently enacted regulations to 
implement the provisions of the VCAA.  66 Fed. Reg. 45620-
45632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326)).  Some of these changes in law 
are potentially applicable to the claim on appeal.  See  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA 
with regards to the claim for a rating in excess of 10 
percent for the veteran's service connected tinea cruris with 
a history of tinea versicolor.  With regard to the claim 
ready for adjudication, the veteran and his representative 
have been given notice of the information, medical evidence 
and/or lay evidence necessary to substantiate these claims by 
virtue of an SOC and multiple SSOC's.  In this case, the 
veteran has presented competent testimony and argument 
describing the outward manifestations of his skin disorder.  
He has further advised the RO that his claim could be 
substantiated by obtaining medical records from Drs. 
McClerkin, Stuckey and Stevenson as well as VA.  The RO has 
obtained medical records from Drs. McClerkin and the veteran 
concedes that records from Dr. Stevenson are unavailable due 
to both the manner of his record keeping and his death.  Cf. 
RO letter to veteran dated November 23, 1977.  There are no 
outstanding requests to obtain any additional information and 
evidence.

During the pendency of appeal, the RO has provided the 
veteran with two separate VA skin examinations in an effort 
to substantiate his claim.  The April 1999 VA examination 
report was based on review of the claims folder, and included 
medical opinion distinguishing the effects of service 
connected and non-service connected disability.  The RO has 
also obtained the veteran's VA clinical records.  The medical 
and lay evidence, when viewed in totality, sufficiently 
describes the extent and severity of the veteran's skin 
disorder during active and inactive time periods.  See 
Ardison v. Brown, 6 Vet. App. 405 (1994).  See also Bruce v. 
West, 11 Vet. App. 405 (1998) (additional VA examination 
unnecessary where lay statements of symptoms were readily 
observable and centered on matters within lay knowledge and 
personal observation).

As this case has been fully developed, proper notice has been 
issued and there are no outstanding requests to obtain 
additional evidence or information, the Board finds that no 
reasonable possibility exists that any further assistance 
would aid the veteran in substantiating her claims. 

The veteran served on active duty from September 1965 to July 
1969.  Service medical records note that the veteran was seen 
in February 1969 with complaints of a rash.  Assessment was 
tinea versicolor.

In April 1994 the veteran submitted a claim for service 
connection for a skin disorder, described as an itching rash 
all over his body.

A September 1994 treatment record from Columbia Family 
Practice notes the veteran's complaints of a rash in the 
groin area.

An October 1994 VA outpatient treatment record notes the 
veteran's complaints of generalized itching of the head and 
groin.  Examination revealed that the skin was generally 
clear.  Assessment was dermographism.

A January 1995 VA examination report notes the veteran's 
complaints of a chronic rash of the groin and perianal area 
since 1969.  The veteran stated that the rash was generally 
not visible, but was characterized by profound pruritus.  He 
also described occasional outbreaks of papular pustular 
lesions associated with increased itching.  Examination of 
the groin and perianal areas revealed mild hyperpigmented and 
slightly scaling skin in the groin consistent with chronic 
tinea cruris.  No other skin abnormalities were visible.  
Diagnosis was probable tinea cruris.

A February 1995 rating decision granted service connection 
for tinea cruris with a history of tinea versicolor and 
assigned a 10 percent rating, effective April 1994.  In April 
1995, communication was received from the veteran that was 
construed by the RO as expressing disagreement with the 
assigned rating.

During a February 1996 personal hearing, the veteran 
testified that his service-connected skin disorder interferes 
with his sleep because he "get[s] up constantly at night . . 
. scratching."  He described a constant "burning type itch" 
located "all over [his] body."  He indicated that the itching 
was worse in "every place that [he has] hair on [his] body."  
The veteran testified that the last time he saw a doctor for 
his skin disability was in "about [19]86."

An April 1996 treatment report from Patricia A. McClerkin, 
M.D., notes that the veteran had hyperpigmentation or dark 
spots on his cheeks.

A May 1997 treatment record from Columbia Family Practice 
notes the veteran's complaints of a rash in the groin area 
for many years.  He complained of itching all over, 
especially in hairy parts of his body.  Examination revealed 
that the skin was intact; no rash was seen. Impression was 
itching.  The examiner stated that the veteran could have 
been having a type of hives reaction.

Treatment records from Dr. McClerkin dated in September 1997 
note that the veteran was "self conscious about spots & 
bumps."  Upon examination, follicular papules were noted on 
the legs. Diagnosis was folliculitis.

During a December 1997 VA examination, the veteran reported 
that his skin disorder began in 1969.  At that time, it was 
characterized by a burning sensation in the groin and 
perirectal area, as well as generalized itching all over.  
The veteran further reported that the problem of generalized 
itching had progressed since that time.  He denied any 
specific skin eruption.  Examination revealed some slight 
increased pigmentation of the penile skin and inguinal folds.  
No other areas of skin rash were noted.  Impression was 
dermatographism.

Following remand by the Board in November 1998, the veteran 
submitted private treatment records, which note that the 
veteran was seen on several occasions with complaints of a 
skin disorder.  These treatment records are duplicative of 
those previously considered.

VA outpatient treatment records dated in 1998 note that the 
veteran was seen on several occasions with complaints of a 
skin disorder.  Specifically, a June 1998 treatment record 
notes the veteran's complaints of a recurrent skin condition.  
Examination revealed faint residuals of a rash on the penis.  
Assessment was probable dermatosis.  An October 1998 
treatment record notes that the veteran was seen with 
complaints of generalized itching.  He indicated that the 
itching was often worse in hair-bearing areas, but was not 
associated with any sort of rash.  Examination revealed 
normal skin.  Patches of increased follicular prominence were 
noted on the shoulders.  The veteran was not dermographic.  
The skin was not xerotic.  Assessment was history of chronic 
pruritus.  A November 1998 treatment record notes the 
veteran's complaints of generalized pruritus.  He noted that 
it was perennial, but worse in the summer months.  He denied 
allergies, hives, and eczema.  Diagnosis was generalized 
pruritus.

An April 1999 VA examination report notes the veteran's 
complaints of generalized itching since 1969.  He stated that 
initially, the itching was really more of a problem during 
the summer and involved his head, groin, rectum, back, arms, 
and "all over."  He further stated that the itching is now a 
problem during the winter as well.  He indicated that most of 
the time he does not see a rash; however, he does have a 
groin rash three to four times a year.  He described this 
rash as brownish or reddish small lesions that last 
approximately three to four weeks.  Examination revealed that 
the scalp, face, neck, back and chest were within normal 
limits.  Examination of the upper extremities revealed no 
abnormalities, although some dark, linear streaks were noted 
in the fingernails.  The lower extremities were clear, except 
that the large toenails were pitted and the left toenail was 
discolored and somewhat split.  The webbing between the toes 
and the soles of the feet were clear.  There was no active 
inflammation or rash of the genitalia or groin region.  The 
examiner indicated that he had reviewed the veteran's medical 
records.  Diagnoses included: generalized pruritus without 
clear etiology; and inactive tinea cruris with a history of 
flare-ups several times a year.  The examiner stated that the 
veteran has some involvement of his nails, "which may be 
fungal in origin, [and] therefore could be related to the 
[veteran's] tinea cruris."

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West Supp. 2001).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

The new regulatory provisions promulgated by VA includes the 
following definitions of the competency of evidence: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §3.159)).

The veteran is currently assigned a rating of 10 percent 
under 38 C.F.R. § 4.118, Diagnostic Code 7806, eczema.  Under 
that code, a noncompensable evaluation is warranted when 
there is slight, if any, exfoliation, exudation, or itching 
on a non-exposed surface or small area.  A 10 percent 
evaluation requires exfoliation, exudation, or itching on an 
exposed surface or extensive area.  A 30 percent evaluation 
requires constant exudation or itching, extensive lesions, or 
marked disfigurement.  A 50 percent evaluation requires 
ulceration or extensive exfoliation or crusting and systemic 
or nervous manifestations or exceptionally repugnant 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  In cases where the 
original rating assigned is appealed, consideration must be 
given to whether the veteran deserves a higher rating at any 
point during the pendency of the claim.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The evidence of record shows that the veteran has complained 
of constant itching all over his body; however, during an 
April 1999 VA examination, the examiner was unable to relate 
this generalized pruritus to the veteran's service-connected 
tinea cruris.  Furthermore, the Board notes that 1995, 1997 
and 1999 VA examination reports fail to disclose objective 
evidence of ulceration, extensive exfoliation, fissures, 
lesions, blistering or crusting attributable to tinea cruris.  
Specific findings included: slightly scaling skin in the 
groin during a January 1995 VA examination; some slight 
increased pigmentation of the penile skin and inguinal folds 
during a December 1997 VA examination; and some possible 
fungal involvement in the nails with no active inflammation 
or rash of the genitalia or groin during an April 1999 VA 
examination.  Such assessments would be inconsistent with 
either extensive involvement or marked disfigurement.  
Furthermore, constant exudation has not been identified; no 
exudation was reported on the 1995, 1997 or 1999 
examinations.  Under such circumstances, it appears that the 
weight of the evidence is against the veteran's claim for a 
rating in excess of 10 percent.

The Board again notes that the veteran is currently diagnosed 
with generalized pruritus; however, in an April 1999 opinion, 
a VA examiner was unable to relate this skin disorder to the 
veteran's service-connected tinea cruris.  Under 38 C.F.R. § 
4.14 the use of manifestations not resulting from service- 
connected disability in establishing the service-connected 
evaluation is to be avoided.  Under these circumstances, it 
is clear that the preponderance of the evidence weighs 
heavily against the veteran's claim; accordingly, a rating in 
excess of 10 percent is not warranted.

Finally, the Board also has considered whether the veteran is 
entitled to a "staged" rating for his service-connected skin 
disorder, as prescribed by in Fenderson.  However, the rating 
described above reflects the greatest degree of disability 
shown by the record; thus, a staged rating is not for 
application.

In so holding, the Board has considered the veteran as 
competent to provide lay descriptions of his service 
connected skin disorder characteristics.  The Board, however, 
does not view the veteran as competent to associate his 
generalized itching of the whole body as a manifestation of 
his service connected tinea cruris with a history of tinea 
versicolor.  In this respect, his own lay interpretation as 
to whether such symptoms actually represent service connected 
disability holds no probative value as he is not shown to be 
competent to speak to questions of medical fact and 
diagnosis.  Id.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this case, a VA examiner has provided medical 
opinion that the veteran's primary complaint of generalized 
body itching is of non-service connected origin.  The Board 
attaches the greatest probative weight to the clinical 
findings and opinions of the skilled, unbiased professionals 
who have been trained at evaluating and diagnosing his 
condition.  Taking all the evidence into consideration, the 
Board finds that the evidence of record preponderates against 
a rating in excess of 10 percent for service connected skin 
disability.  The benefit of the doubt rule, therefore, has no 
application in this case.  38 U.S.C.A. § 5107(b) (West Supp. 
2001).

ORDER

A rating in excess of 10 percent for tinea cruris with a 
history of tinea versicolor is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

